          Case 1:20-mj-08898-UA Document 4 Filed 08/25/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA        :
                                               ORDER
     - v. -                           :
                                               20 Mag. 8898
SEPEHR SARSHAR,                       :

                   Defendant.         :

- - - - - - - - - - - - - - - - x

     Upon the application of the Government, it is found that the

above-referenced complaint (the “Complaint”) is currently sealed;

     It is further found that the defendant has been notified of the

charges in the Complaint and Government has applied to have the

Complaint unsealed;

     It   is   therefore    ORDERED   that   the   Complaint    be      unsealed

immediately.

Dated:    New York, New York
          August 25, 2020


                                    __________________________________
                                    THE HONORABLE DEBRA FREEMAN
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK
